PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Crowder et al.
Application No. 15/706,656
Filed: 15 Sep 2017
For: MEDIA RESOURCE STORAGE AND MANAGEMENT
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the “PETITION TO WITHDRAW TERMINAL DISCLAIMER UNDER 37 C.F.R. 1.182” filed August 28, 2020, requesting withdrawal of an incorrect terminal disclaimer submitted on July 29, 2020. This is also in response to the “PETITION TO FOR EXPEDITED CONSIDERATION 37 C.F.R. 1.182” filed February 18, 2022, requesting expedited consideration of the petition filed August 28, 2020.

On February 18, 2022, applicant submitted the present petition under 37 CFR 1.182 appropriately requesting expedited consideration of the merits of the petition filed on August 28, 2020. Applicant also provided the required petition fee of $420 as set forth in 37 CFR 1.17(f). Accordingly, the Office will consider the merits of the petition filed August 29, 2020. expeditiously.

The petition under 37 CFR 1.182 for expedited consideration is GRANTED. 

On August 28, 2020, applicant filed this petition under 37 CFR 1.182 requesting withdrawal of an incorrect terminal disclaimer filed July 29, 2020, and acceptance of the corrective new terminal disclaimer filed on August 28, 2020. Applicant paid the terminal disclaimer fee of $160 on July 2, 2020, and the petition fee of $400 as set forth in 37 CFR 1.17(f) on August 28, 2020. On petition, applicant asserts, in pertinent part:

Pursuant to 37 CFR §1.182, Applicant hereby petitions to request withdrawal of
the corrective e-Terminal Disclaimer, filed July 29, 2020, over U.S. Patent No. 9,774,818 (“the 818 patent”) and U.S. Application No. 11/428,167 (“the ‘167 application”). The e-Terminal Disclaimer, filed on July 29, 2020, was filed as a replacement to the Terminal Disclaimer filed on July 2, 2020, to correct the errors in the July 2, 2020 Terminal Disclaimer. Unfortunately, the July 29, 2020 e-Terminal Disclaimer also contained errors. Applicant would like to have the July 

Petition, 08/28/2020, pp. 1-2. 

The Office notes applicant submitted the present petition to withdraw the record terminal disclaimer filed on July 29, 2020, before payment of the issue fee and issuance of the patent. Therefore, section 1490(VIII)(A) of the MPEP is applicable and provides the following:

A.    Before Issuance of Patent or Reexamination Certificate
While the filing and recordation of an unnecessary terminal disclaimer has been characterized as an "unhappy circumstance" in In re Jentoft, 392 F.2d 633, 157 USPQ 363 (CCPA 1968), there is no statutory prohibition against nullifying or otherwise canceling the effect of a recorded terminal disclaimer which was erroneously filed before the patent issues. … Because the terminal disclaimer would not take effect until the patent is granted . . . and the public has not had the opportunity to rely on the terminal disclaimer, relief from this unhappy circumstance may be available by way of petition or by refiling the application (other than by refiling it as a CPA).
Under appropriate circumstances, consistent with the orderly administration of the examination process, the nullification of an erroneously filed recorded terminal disclaimer may be addressed by filing a petition under 37 CFR 1.182 requesting withdrawal of the recorded terminal disclaimer. Petitions seeking to reopen the question of the propriety of the double patenting rejection that prompted the filing of the terminal disclaimer have not been favorably considered. The filing of a continuing application other than a CPA, while abandoning the application in which the terminal disclaimer has been filed, will typically nullify the effect of a terminal disclaimer. The filing of a Request for Continued Examination (RCE) of an application under 37 CFR 1.114 will not nullify the effect of a terminal disclaimer, because a new application has not been filed, but rather prosecution has been continued in the existing application.
When an applicant files a petition under 37 CFR 1.182 to withdraw a previously filed recorded terminal disclaimer, the Office of Petitions will normally consult with the examiner prior to issuing a decision to determine if it is appropriate to provide the requested relief. After consulting with the examiner in this case, the examiner concurs with applicant’s assertion. The examiner agrees appropriate circumstances exist to provide the requested relief and withdraw the terminal disclaimer filed July 29, 2020.

The petition under 37 CFR 1.182 to withdraw the terminal disclaimer is GRANTED. 

The terminal disclaimer filed July 29, 2020, is withdrawn and replaced by the corrective new terminal disclaimer filed August 28, 2020.



/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET